Citation Nr: 0725981	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a right knee disability was denied by a 1970 rating decision; 
the evidence submitted since 1970 raises a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
right knee disability is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Reopening Determination

The veteran's claim of entitlement to service connection for 
a right knee disability was initially denied by a March 1970 
rating decision.  The veteran did not appeal, and his claim 
became final.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The veteran's claim was initially denied in March 1970, 
because the medical evidence failed to show the presence of a 
right knee disability.  At the time of the March 1970 rating 
decision, the evidence of record included service medical 
records; and a VA examination report which found a normal 
right knee.

Since 1970, newly submitted evidence includes: the veteran's 
testimony at a hearing before the Board that he jumped off 
"tracks" (armored personnel carriers) which were 6 to 8 
feet off the ground and out of helicopters which were high 
off the ground with his full equipment pack on (this included 
bandoleers, an M-16, cartridges, and several rounds for the 
M-60); films of the veteran's knees from 2006 showing mild 
degenerative changes; and a treatment report from 2006 noting 
that the veteran's right knee had given out while he was 
bowling.

The veteran's claim was previously denied, because there was 
no evidence of a right knee disability.  Since that time, the 
veteran has submitted treatment records showing degenerative 
changes in his right knee.  This evidence addresses the 
reason the veteran's claim was previously denied and 
therefore provides a reasonable possibility of substantiating 
the veteran's claim.  Accordingly, the evidence is considered 
to be both new and material, and the veteran's claim is 
reopened.  


ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for a 
right knee condition is reopened.



REMAND

Service medical records show that the veteran complained of 
pain in the right knee, which was thought to be either a 
pulled ligament or a bruise; and the veteran indicated that 
he had a trick/locked knee on his medical history survey 
completed in conjunction with his separation physical.  No 
knee disability was noted by the separation physical; and a 
clinical VA evaluation in 1970 found the veteran's right knee 
to be normal, although the veteran reported at the 1970 
examination that his right knee would give way from time to 
time causing him to limp and that it would hurt periodically 
in the evenings.  The veteran also reported injuring his 
right knee during a jump in Vietnam in which he landed on his 
right knee cap.

The veteran testified in 2006 that he had knee trouble during 
service which he attributed to jumping out of helicopters and 
off armored personnel carriers while loaded with gear.

In 2006, an MRI showed degenerative changes in the right 
knee; and a treatment record from later in 2006 indicated 
that the veteran's knee went out on him while bowling and he 
could not straighten it or bend it.  

Under these circumstances, an examination should be provided 
to determine whether the current right knee disability is 
related to complaints during service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his right knee.  The 
veteran's claims folder should be made 
available to the examiner for review prior 
to the examination.  The examiner should 
diagnose any current right knee 
disability; and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any currently diagnosed right knee 
disability was either caused by, or began 
during, the veteran's time in service.  A 
complete rationale for any opinion offered 
should be provided, and should include 
reference to the knee complaints noted in 
service, and shortly thereafter.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


